              Case 20-33826 Document 16 Filed in TXSB on 08/01/20 Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                            :
    In re:                                                  :    Chapter 11
                                                            :
    NOBLE CORPORATION PLC, et al.,                          :    Case No. 20-33826 (DRJ)
                                                            :
                     Debtors.1                              :    Jointly Administered
                                                            :
                                                            :
                         NOTICE OF APPEARANCE AND REQUEST FOR
                        SERVICE OF NOTICES, PLEADINGS AND ORDERS

                PLEASE TAKE NOTICE that the undersigned law firm, Milbank LLP, hereby

      appears in the above-captioned case on behalf of Ad Hoc Group of Legacy Noteholders (the

      “Ad Hoc Group”), pursuant to Sections 102(1), 342 and 1109(b) of Title 11, United States

      Code (the “Bankruptcy Code”) and Rules 2002, 9007, 9008, 9010(b), 9013 and 9014 of the

      Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and hereby requests that

      copies of all notices given or required to be given in this case and all papers served or required

      to be served in this case be given to and served upon the undersigned at the following address

      and by email to:

                                                   Evan R. Fleck
                                                 Matthew L. Brod
                                                   Milbank LLP
                                                 55 Hudson Yards
                                            New York, NY 10001-2163
                                            Telephone: (212) 530-5000
                                            Facsimile: (212) 530-5219
                                               efleck@milbank.com
                                              mbrod@milbank.com


1
      Due to the large number of Debtors in these chapter 11 cases, for which the Debtors have requested joint
      administration, a complete list of the Debtors and the last four digits of their tax identification, registration, or
      like numbers is not provided herein. A complete list of such information may be obtained on the website of the
      Debtors’ proposed claims and noticing agent at https://dm.epiq11.com/noble. The location of Debtor Noble
      Corporation plc’s principal place of business in the United States and the Debtors’ service address in these chapter
      11 cases is 13135 Dairy Ashford, Suite 800, Sugar Land, Texas 77478.

PRSNL.13692
         Case 20-33826 Document 16 Filed in TXSB on 08/01/20 Page 2 of 4




   PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109 of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the Bankruptcy

Rules and the Bankruptcy Code provisions specified above, but also includes without any

limitation, any notice, application, motion, petition, request, complaint or demand, whether formal

or informal, whether written or oral, whether transmitted or conveyed by mail, hand or courier

delivery, telephone, telegraph, telecopy, telex, electronically or otherwise filed with regard to this

case and any other proceedings herein which affect or seek to affect, in any way, the debtors or

property or proceeds in which the debtors may claim or have an interest.

   PLEASE TAKE FURTHER NOTICE that this Notice is not intended to be, and shall not

constitute, consent by the Ad Hoc Group to the Bankruptcy Court’s subject matter jurisdiction,

personal jurisdiction, or core jurisdiction.

   PLEASE TAKE FURTHER NOTICE that neither this Notice, any subsequent appearance

(by pleading or otherwise), nor any participation in or in connection with this case is intended to

waive (i) the right to have final orders in non-core matters entered only after de novo review by a

District Court Judge, (ii) the right to trial by jury in any case, controversy, or proceeding, (iii) the

right to have the reference withdrawn by the District Court in any matter subject to mandatory or

discretionary withdrawal, and (iv) any other rights, claims, actions, defenses, setoffs or

recoupments to which the Ad Hoc Group is, or may be entitled, under agreements, in law or in

equity, which are hereby expressly reserved.

   PLEASE TAKE FURTHER NOTICE that request is also made that the undersigned be

added to any official service list for notice of all contested matters, adversary proceedings or any

other proceedings in this case.



                                                   2
       Case 20-33826 Document 16 Filed in TXSB on 08/01/20 Page 3 of 4



Dated: August 1, 2020        /s/ Matthew D. Cavenaugh
Houston, Texas               JACKSON WALKER L.L.P.
                             Matthew D. Cavenaugh (TX Bar No. 24062656)
                             Kristhy M. Peguero (TX Bar No. 24102276)
                             Cameron Secord (TX Bar No. 24093659)
                             1401 McKinney Street, Suite 1900
                             Houston, Texas 77010
                             Telephone:     (713) 752-4200
                             Facsimile:     (713) 752-4221
                             Email:         mcavenaugh@jw.com
                                            kpeguero@jw.com
                                            csecord@jw.com

                             -and-


                             MILBANK LLP
                             Evan R. Fleck (pro hac vice pending)
                             Matthew L. Brod (pro hac vice pending)
                             55 Hudson Yards
                             New York, New York 10001
                             Telephone:    (212) 530-5000
                             Facsimile:    (212) 530-5219
                             Email:        efleck@milbank.com
                                           mbrod@milbank.com


                             Co-Counsel to the Ad Hoc Group of Legacy
                             Noteholders




                                       3
        Case 20-33826 Document 16 Filed in TXSB on 08/01/20 Page 4 of 4




                                    Certificate of Service

     I hereby certify and verify that on August 1•, 2020 the forgoing instrument was served via
CM/ECF to all parties registered to receive electronic notice.

                                               By:/s/ Matthew D. Cavenaugh
                                               Matthew D. Cavenaugh




                                              4
